MARVIN, Judge.
In accord with State in the interest of Bearden, 381 So.2d 582 (La.App. 2d Cir.1980), and CJP Art. 22. This ease is remanded for further proceedings. There is no legal authority for substituting a stipulation for the verbatim transcript required by law in juvenile cases. We cannot review the adjudication of delinquency without a transcript. The adjudication is reversed and set aside. See also State in the Interest of Collins, 288 So.2d 918 (La.App. 1st Cir.1973).
REVERSED and REMANDED, with costs being assessed to the appellee.